DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claims 2 and 11-19 are withdrawn. Claims 1 and 3-10 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 12/31/2020 are overcome.

Specification
The amendment filed 10/3/2018 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 4/5/2017 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP 608.01 (p) (I) (B) last paragraph and 217(11) (G)) (delete “, the entire content of which is hereby incorporated by reference,” or other similar language). Applicant is required to cancel the new matter in the reply to this Office action.
Claim Interpretation
Regarding claim 1, the limitation “sealed or air impermeable from” will be interpreted as requiring the two compartments to exchange heat substantially or entirely by heat conducted through 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear whether the limitation “shisha consumable receptacle” line 10) refers to the shisha consumable receptacle of lines 8 and 9 or to a new shisha consumable receptacle, rendering the claims indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited the shisha consumable receptacle. Claims 3-10 are indefinite by dependence.

Regarding claim 8, it is unclear whether the limitation “the second compartment housing” (line 3) refers to the housing of claim 1 or to a new housing that is only surrounds the second compartment, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the housing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehio (US 8,347,892) in view of Mironov (US 2015/0013697), as evidenced by Kumar (US 2013/0014755).

Regarding claim 1, Mehio discloses a Lebanese style hookah bowl having a combustion cap (figure 4, reference numeral 128) having a containment ridge into which a user can place charcoal (column 5, lines 15-24, figure 4, reference numeral 140), which is considered to meet the claim limitation of a first compartment containing a combustible heat source. A tobacco compartment is located below the combustion cap (column 3, lines 38-47, figure 4, reference numeral 112) and contains an ignitable product such as tobacco combined with moisture bearing additives (massell) (column 3, lines 59-67, column 4, lines 1-3), which is considered to meet the claim limitation of a second compartment. The bowl has a particulate outlet that can be connected to a hookah pipe and allows the passage of particulates from the hookah bowl into a hookah pipe (column 3, lines 59-67, column 4, lines 1-3, figure 4, reference numeral 122). The bowl has an exterior (figure 4), which is considered to meet the claim limitation of a housing. Mehio does not explicitly disclose (a) the compartments being impermeable from each other and (b) tobacco being a vaporizable material.
Regarding (a), Mironov teaches a smoking article (abstract) having a non combustible substantially air impermeable barrier located between a combustible heat source and an aerosol forming substrate [0185] surrounded by a tubular layer of aluminum foil that is in direct contact with both the combustible heat source and the aerosol forming substrate to transfer heat to the aerosol forming substrate [0186]. An airflow pathway extends through the aerosol forming substrate to the mouthpiece [0208]. Mironov additionally teaches that this design reduces the effects of a user’s puffing behavior on the mainstream aerosol [0004].

Regarding (b), Kumar teaches that loose tobacco is suitable for vaporization [0026].

Regarding claim 3, Mehio discloses that the combustion cap is located above the tobacco compartment (figure 4).

Regarding claim 4, Mehio discloses that the particulate outlet includes more than one hole so that particulates can pass from the bowl into the hookah pipe (column 3, lines 59-67, column 4, lines 1-3). It is evident that the combination would enable air to be drawn through since Mironov teaches an airflow pathway extending through the aerosol forming substrate to the mouthpiece [0208].

Regarding claim 7, Mehio discloses that the bowl has a heat inlet seal made from adhesive material that is dislocated by a user to expose the top of the combustion cap (column 4, lines 18-31, figure 4, reference numeral 116). It is evident that the adhesive patch can be cleanly removed since Mehio discloses that the patch is desnged for remove.

Regarding claim 8, Mironov teaches that the air in the airflow pathway is draw through air inlets located on the outside of the smoking article ([0207], figure 1, reference numeral 32). It is evident that the air inlets draw cool air since they are located on the outside of the smoking article.

Regarding claims 9 and 10, Mehio discloses that the heat source is charcoal (column 5, lines 15-24) and the combustible material is tobacco (column 3, lines 59-67). It is evident that the tobacco contains nicotine.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Mehio (US 8,347,892) in view of Mironov (US 2015/0013697), as evidenced by Kumar (US 2013/0014755) as applied to claim 1 above, and further in view of Yilmaz (US 10,064,430).

Regarding claim 5, modified Mehio all the claim limitations as set forth above. Modified Mehio does not explicitly disclose the tobacco compartment located in an annular ring around the combustion material.
Yilmaz teaches a smoking article (abstract) having a heat source located within an annular ring formed by tobacco material (column 5, lines 39-63).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the bowl of modified Mehio with the arrangement of Yilmaz. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Mehio (US 8,347,892) in view of Mironov (US 2015/0013697), as evidenced by Kumar (US 2013/0014755) as applied to claim 1 above, and further in view of Cameron (US 9,888,724).

Regarding claim 6, modified Mehio teaches all the claim limitations as set forth above. Modified Mehio does not explicitly teach having multiple compartments for aerosol forming substrates.
Cameron teaches a vaporizer having two containers for solid vaporizable material that have different aromas (column 19, lines 54-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco compartment of modified Mehio with the two vaporizable material compartments of Cameron. One would have been motivated to do so since Cameron teaches two compartments having vaporizable materials with different aromas.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not perusaive. Applicant argues that Mironov does not disclose the claimed features of the shisha assembly, however, Mironov is relied upon solely for its teaching of an impermeable barrier and alternative heat transfer foil, and not for any specific design of the shisha consumable article. Applicant’s arguments do not address the disclosure of Mehio regarding hookah bowls.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL E SPARKS/               Examiner, Art Unit 1747